STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0717
VERSUS

WILBERT KELLY, JR. SEPTEMBER 12, 2022
In Re: Wilbert Kelly, Jr., applying for supervisory writs,

20th Judicial District Court, Parish of West
Feliciana, No. O7-WFLN-177.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. Relator failed to raise a claim cognizable
for a motion to correct an illegal sentence. See State v.
Parker, 98-0256 (La. 5/8/98), 711 So.2d 694, 695 (per curiam).
Therefore, the district court did not err in treating the filing
as an untimely request for postconviction relief. See La. Code
Crim. P. art. 930.8 (A); State v. Jarrow, 2004-0483 (La.
9/24/04), 882 So.2d 1160.

COURT OF APPEAL, FIRST CIRCUIT

aS)

DEPUTY CLERK OF COURT
FOR THE COURT